EXHIBIT 10.1
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of January 31st,
2009, is by and between Care Investment Trust Inc., a Maryland corporation (the
“Seller”) and CIT Healthcare LLC, a Delaware Limited Liability Company (the
“Buyer”). Capitalized terms used, but not otherwise defined herein, shall have
the meanings ascribed to such terms in the Mortgage Purchase Agreement entered
into by and between Seller and Buyer on September 30, 2008 (the “Mortgage
Purchase Agreement”).
W I T N E S S E T H:
     WHEREAS, Seller desires to assign, convey and transfer all of its right,
title and interest to the assets set forth on Schedule 1 hereto (collectively,
the “Assets”) to Buyer in exchange for a cash payment of $22,541,978.41, which
constitutes the Sale Price as finally determined pursuant to the Mortgage
Purchase Agreement;
     NOW, THEREFORE, in consideration for the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto (each a “Party” and collectively the “Parties”) agree as follows:
     Section 1. Transfer of the Assets. On the terms and subject to the
conditions of this Agreement and in consideration of the receipt by Seller of
the Sale Price for such Assets from Buyer, Seller hereby transfers, assigns,
conveys and delivers to Buyer all right, title and interest in and to the Assets
as of the date hereof (the “Closing Date”).
     Section 2. Payment for the Assets. On the terms and subject to the
conditions of this Agreement and in consideration for the transfer of the
Assets, Buyer has paid the Sale Price to Seller and/or its designee by wire
transfer in immediately available funds in accordance with the instructions set
forth on Schedule 2 hereto.
     Section 3. Closing Allocations.
          (a) Payments Belonging to Seller. Seller is entitled to (i) all
payments of principal on the Assets, as well as any prepayment penalty or
premium associated therewith, that are due on or before the Closing Date and
that are collected on or before the Closing Date, (ii) all payments of principal
on the Assets, as well as any prepayment penalty or premium associated
therewith, that are due on or before the Closing Date and that are collected
after that date, and (iii) all payments of interest that represent interest
accruing on the Assets through and including the day prior to the Closing Date.
If and to the extent any such payments are received by Buyer, Buyer will remit
such payments to Seller promptly upon receipt thereof. Notwithstanding its
status as owner of the Assets after the Closing, Buyer will not waive or forgive
(or otherwise forbear from the enforcement and collection of) such payments that
inure to the benefit of Seller as provided herein.

 



--------------------------------------------------------------------------------



 



          (b) Payments Belonging to Buyer. Buyer is entitled to (i) all payments
of principal on the Assets, as well as any prepayment penalty or premium
associated therewith, that are due after the Closing Date and are collected by
Seller on or prior to the Closing Date, (ii) all payments of principal on the
Assets, as well as any prepayment penalty or premium associated therewith, that
are due after the Closing Date and are collected after the Closing Date, and
(iii) all payments of interest that represent interest accruing on the Assets on
and after the Closing Date and that are collected after the Closing Date. If and
to the extent any such payments are received by Seller, Seller will remit such
payments to Buyer promptly upon receipt thereof.
          (c) Unfunded Commitment. In the event that CLC RE, LLC (the
“Borrower”) requests a term loan after the Closing Date in accordance with
Section 4.2(a)(ii) of the Financing Agreement described on Schedule 1 (the
“Financing Agreement”), Buyer shall determine whether to fund such term loan in
its sole discretion. Within three (3) Business Days of any date on which Buyer
notifies Seller in writing that Buyer has made a term loan available to the
Borrower pursuant to Section 4.2(a)(ii) of the Financing Agreement, Seller shall
pay to Buyer by wire transfer in immediately available funds to the account
designated by Buyer an amount equal to the product of (i) 0.165 and (ii) the
principal amount of such term loan funded by Buyer (less the applicable Earn Out
Fee as defined in the Financing Agreement).
     Section 4. Deliveries at Closing.
          (a) Seller has delivered to Buyer as of the date hereof or, with
respect to the Transfer Instruments (as defined below) and the books and records
described in clause (3) below, will deliver to Buyer promptly after the date
hereof:
               (1) with respect to each of the Assets identified on Schedule 1
hereto, such endorsements, assignment and assumption agreements and other
instruments of transfer, all in the form satisfactory to Buyer, as may be
required to vest good title in and to the Assets in Buyer (“Transfer
Instruments”), executed by Seller and each other required party other than
Buyer;
               (2) copies of any approvals or consents required under the
underlying loan documents more particularly described on Schedule 1 hereto in
order to consummate the transfers herein contemplated. Schedule 1 identifies
each Asset that requires a consent in connection with the transaction herein
contemplated; and
               (3) any books and records with respect to each of the Assets
identified on Schedule 1 hereto.
          (b) Buyer has delivered to Seller and/or its designee as of the date
hereof:
               (1) the Sale Price by wire transfer of immediately available
funds in accordance with the instructions set forth on Schedule 2 hereto; and

 



--------------------------------------------------------------------------------



 



               (2) to the extent applicable, counterparts of the Transfer
Instruments executed by Buyer.
     Section 5. Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer, as follows:
          (a) Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland.
          (b) Seller has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.
          (c) This Agreement, assuming due authorization, execution and delivery
by Buyer, constitutes a valid, legal and binding obligation of Seller,
enforceable against Seller in accordance with the terms hereof, subject to
(A) applicable bankruptcy insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity, regardless of whether such enforcement is considered in a proceeding
in equity or at law and (C) public policy considerations underlying the
securities laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities.
          (d) The execution and delivery by Seller of this Agreement and its
performance of, and compliance with, the terms of this Agreement will not
conflict with or constitute a breach, violation, or default under (1) its
certificate of incorporation or bylaws, (2) any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local government or regulatory authority, which violation is likely to affect
materially and adversely either the ability of Seller to perform its obligations
under this Agreement or the financial condition of Seller or (3) any indenture,
loan or credit agreement, or any other agreement, contract, instrument,
mortgage, lien, lease, permit, authorization, order, writ, judgment, injunction
or decree to which Seller is a party or by which any Asset is bound or affected;
the consummation of the transactions contemplated by this Agreement will not
result in the cancellation, modification or termination of, or the acceleration
of, or the creation of any charges, claims, conditions, options, assignments,
preemptive rights, rights of first refusal, security interests, hypothecations,
encumbrances, mortgages, liens or pledges (collectively, “Liens”) on the Assets
pursuant to any agreement, license, lease, understanding, contract, indenture,
mortgage, instrument, promise, undertaking or other commitment or obligation
(“Contracts”) under which Seller or any Asset is subject to or bound.
          (e) Seller has not dealt with any person that may be entitled to any
commission or compensation in connection with the transfer of the Assets. Seller
or the obligor on the promissory note or notes related to each Asset (the
“Obligor”) has paid any and all amounts due to any such person, and Buyer shall
have no responsibility for any payments due any such person.

 



--------------------------------------------------------------------------------



 



          (f) As of the date of this Agreement, all of the Assets as described
on Schedule 1 hereto are owned by Seller and Seller has good title to all of the
Assets, free and clear of all Liens.
          (g) There are no Contracts with any other person or entity to sell,
transfer, assign or in any manner create a Lien on, the Assets, or to not sell,
transfer or assign the Assets to Buyer.
          (h) No consents or approvals, other than those that have been
obtained, are required for the transfer of the Assets in accordance with the
terms of this Agreement.
          (i) The Transfer Instruments are sufficient to convey to Buyer all
right, title and interest in the Assets in all relevant jurisdictions, except to
the extent that a recording or other filing is required to transfer such Asset.
          (j) To the best of Seller’s knowledge, there is no material default,
breach, violation or event of acceleration existing under any Asset and no event
that, with the passage of time, or with notice and the expiration of any grace
or cure period, would constitute a material default, breach, violation or event
of acceleration thereunder.
          (k) To Seller’s knowledge, each property related to an Asset is in all
material respects in compliance with, and lawfully used, operated and occupied
under, applicable zoning and building laws or regulations, and Seller has not
received notification from any governmental authority that any such property
fails to comply with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to obtain or maintain any inspection, license
or certificates material to the operation of such property.
          (l) To the best of Seller’s knowledge, there are no actions, suits or
proceedings pending, or known to be threatened, before any court, administrative
agency or arbitrator concerning an Asset or the applicable collateral securing
the Asset (the “Collateral”) that might materially and adversely affect
(1) title to such Asset, (2) the validity or enforceability thereof, (3) the
value of the Collateral as security for the Asset or (4) the marketability of
such Collateral.
          (m) The information set forth on Schedule 1 hereto is true and
accurate in all material respects.
     Section 6. Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller as follows:
          (a) Buyer is duly organized, validly existing and in good standing
under the laws of the State of Delaware.
          (b) Buyer has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) This Agreement, assuming due authorization, execution and delivery
by Seller, constitutes a valid, legal and binding obligation of Buyer,
enforceable against Buyer in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity, regardless of whether such enforcement is considered in a proceeding
in equity or at law and (C) public policy considerations underlying the
securities laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities.
          (d) Buyer is not in violation of, and its execution and delivery of
this Agreement and its performance of, and compliance with, the terms of this
Agreement will not constitute a violation of, any law, any order or decree of
any court or arbiter, or any order, regulation or demand of any federal, state
or local governmental or regulatory authority, which violation, in Buyer’s good
faith and reasonable judgment, is likely to affect materially and adversely
either the ability of Buyer to perform its obligations under this Agreement or
the financial condition of Buyer.
     Section 7. Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants contained in this Agreement shall
survive the Closing for a period of twelve (12) months after the Closing Date.
     Section 8. Remedies After Closing Upon Breach of Representations and
Warranties Made by Seller.
          (a) Opportunity to Cure. If, within twelve (12) months after the
Closing, there is a breach of any of the representations and warranties in
Section 5 made by Seller regarding the characteristics of any Asset, and such
breach materially and adversely affects the value of such Asset (a “Material
Breach”), Buyer will promptly notify Seller in writing of the Material Breach
after Buyer first gains knowledge of such breach but in any event, no later than
twelve (12) months after the Closing; provided, however, that the failure to
give such notice shall not affect Buyer’s rights under this Section 8 except to
the extent that Seller is actually prejudiced thereby. Each such notice must
describe the asserted Material Breach in reasonable detail, and must also
indicate the amount Buyer in good faith estimates the value of the affected
Asset has been diminished as a result of such asserted Material Breach (the
“Diminution in Value”). Seller may then elect in its sole and absolute
discretion to either pay to Buyer the Diminution in Value, or attempt to cure or
correct such asserted Material Breach in all material respects within the
applicable Permitted Cure Period (as defined below).
     For purposes of the foregoing, and subject to the following paragraph, the
“Permitted Cure Period” applicable to any Material Breach in respect of an Asset
will be the 90-day period immediately following receipt by Seller of written
notice of such Material Breach. If such Material Breach cannot be corrected or
cured in all material respects within such 90-day period, but it is reasonably
likely that such Material Breach can be corrected or cured and Seller is
diligently attempting to effect such correction or

 



--------------------------------------------------------------------------------



 



cure, then the applicable Permitted Cure Period will be extended for an
additional 90 days.
     Section 9. Indemnity.
          (a) Indemnification by Seller. Seller hereby agrees to indemnify and
hold Buyer harmless from and against any and all damage, expense, loss, cost,
claim or liability (each a “Claim”) suffered or incurred by Buyer as a result of
any of the following:
               (1) any untruth or inaccuracy in, or any breach of, any of the
representations or warranties made by Seller in Section 5 of this Agreement; or
               (2) any breach of, or failure to perform, any agreement of Seller
contained in this Agreement.
          (b) Indemnification by Buyer. Buyer hereby agrees to indemnify and
hold Seller harmless from and against any and all Claims suffered or incurred by
Seller as a result of any of the following:
               (1) any untruth or inaccuracy in, or any breach of, any of the
representations or warranties made by Buyer in Section 6 of this Agreement; or
               (2) any breach of, or failure to perform, any agreement of Buyer
contained in this Agreement.
          (c) Scope of Indemnity. Notwithstanding anything to the contrary
otherwise provided in this Agreement:
               (1) except in the case of fraud, the indemnification set forth in
Sections 9(a) and 9(b) shall be limited to an amount equal to the value of the
Sale Price received by Seller on the date hereof; and
               (2) the indemnification set forth in Sections 9(a) and 9(b) shall
only extend to any Claim which arises within twelve (12) months following the
Closing.
          (d) Notice. To the extent that a Claim is asserted by a third party,
the party hereto seeking indemnification pursuant to Section 9(a) or 9(b)
(“Indemnitee”) shall give prompt written notice to the party hereto from whom
indemnification is sought (“Indemnitor”) as to the assertion of any Claim, or
the commencement of any Claim. Subject to Section 9(c)(2), the omission of
Indemnitee to notify Indemnitor of any such Claim shall not relieve Indemnitor
from any liability in respect of such Claim that it may have to Indemnitee on
account of this Agreement, provided, however, that Indemnitor shall be relieved
of liability to the extent that the failure so to notify (a) shall have caused
prejudice to the defense of such Claim, or (b) shall have materially increased
the costs or liability of Indemnitor by reason of the inability or failure of
Indemnitor (because of the lack of prompt notice from Indemnitee) to be involved
in any investigations or negotiations regarding any such Claim. In case any such
Claim shall be asserted or

 



--------------------------------------------------------------------------------



 



commenced against Indemnitee and it shall notify Indemnitor thereof, Indemnitor
shall be entitled to participate in the negotiation or administration thereof
and, to the extent it may wish, to assume the defense thereof with counsel
reasonably satisfactory to Indemnitee, and, after notice from Indemnitor to
Indemnitee of its election so to assume the defense thereof, which notice shall
be given within fifteen (15) calendar days of its receipt of such notice from
Indemnitee, Indemnitor will not be liable to Indemnitee hereunder for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation. Indemnitor shall
not settle any Claim in any manner that does not completely relieve Indemnitee
of liability for such Claim, without the written consent of Indemnitee, which
consent shall not be unreasonably withheld or delayed.
     Section 10. Expenses. Except as otherwise provided in the Mortgage Purchase
Agreement, all reasonable costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby (including reasonable
attorneys fees and expenses) shall be paid by each of the respective parties
with respect to their own costs and expenses.
     Section 11 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,
     If to Seller:
Care Investment Trust Inc.
c/o CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: Chief Financial Officer
Facsimile No.: (212) 771-9317
     If to Buyer:
CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attention: President
Facsimile No.: (212) 771-9317
     Section 12. Further Assurances. From time to time following the Closing,
Seller shall execute and/or deliver, or cause to be executed and/or delivered,
to Buyer such other documents or instruments of conveyance and transfer as Buyer
may reasonably request or as may be otherwise necessary to more effectively
convey and transfer to, and vest in Buyer the Assets, or in order to fully
effectuate and to implement the purposes, terms and provisions of this
Agreement.
     Section 13 Entire Agreement: No Other Representations. This Agreement and
the Mortgage Purchase Agreement, along with all exhibits, schedules and annexes
thereto, constitute the entire agreement among the Parties with respect to the
subject

 



--------------------------------------------------------------------------------



 



matter hereof, and supersede all other prior agreements and understandings, both
written and oral, between the Parties, with respect to the subject matter
hereof.
     Section 14 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
     Section 15 Interpretation. The section references and headings herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
     Section 16 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or delegate any of its
duties or obligations under this Agreement, provided that Buyer may, upon
written notice to Seller, delegate its duties or obligations hereunder to any
Affiliate or Affiliates of Buyer, and provided further that Buyer shall have the
right to assign its rights under this agreement with respect to any Asset to any
purchaser of such Asset from Buyer.
     Section 17 Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one instrument. The Parties may
execute this Agreement by the facsimile exchange of executed signature pages.
     Section 18 Enforcement; No Joint Venture or Partnership; No Third Party
Beneficiaries.
          (a) If any suit, action or other legal proceeding is brought to
enforce any provision of this Agreement, the Party ultimately prevailing in such
action or proceeding shall be entitled to recover the reasonable costs
(including legal fees and expenses) of bringing or defending such action or
proceeding.
          (b) Seller and Buyer intend that the relationships created hereunder
be solely that of purchaser and seller. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy in common, or joint tenancy
relationship between Buyer, on the one hand, and Seller, on the other hand.
          (c) This Agreement is solely for the benefit of Seller and Buyer and
their respective successors and permitted assigns and nothing contained in this
Agreement shall be deemed to confer upon anyone other than the Seller and Buyer
and

 



--------------------------------------------------------------------------------



 



their respective successors and permitted assigns any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.
     Section 19 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. EACH
OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY
DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND TO THE LAYING OF VENUE IN SUCH COURT.
     Section 20 Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have executed this
Assignment Agreement as of the date first written above.

            CARE INVESTMENT TRUST INC.
      By:           Name:           Title:           CIT HEALTHCARE LLC
      By:           Name:   Steven Warden        Title:   President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

               
ASSET
    CONSENT    
That certain mortgage loan in the original principal amount of $28,711,000 made
by the lenders under that certain Financing Agreement dated as of March 2, 2007
(the “Financing Agreement”), by and among CIT Healthcare LLC, as agent, CLC RE,
LLC, a Virginia limited liability company, as borrower, and the lenders party
thereto as lenders.
    Consent of CIT Healthcare LLC, as agent under the Financing Agreement    

 